DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable connection element, as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, it is unclear as to what is meant by, “said abrasive material in suspension prepared”, in lines 3-4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,13-15,18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa et al. (4,872,293).
In reference to claim 1 and the method steps of claims 14,16,18,20 and 21, Yasukawa et al. teaches an apparatus and method for water jet cutting comprising a water source, pumping means, 14, in communication with the water source, to generate a high pressure water flow, a tank, 32, containing an abrasive material in suspension wherein said abrasive material in suspension comprises a fluid and abrasive particles dispersed homogeneously in the aforesaid fluid, (col. 6, lines 3-6), and a cutting head, 12, in fluid communication with said pumping means and said tank, said cutting head comprising a mixing chamber, (col. 11, lines 38-50), wherein said tank is in communication with said cutting head by means of an abrasive inlet channel, 20, and said cutting head is configured to generate a vacuum
pressure that draws the abrasive material in suspension through said abrasive inlet channel toward the mixing chamber to mix the abrasive material in suspension and the high pressure water and form a jet of water and abrasive substance, (col. 5, line 63-col. 6, line 15).
In reference to claim 2, wherein the abrasive inlet channel is equipped with flow regulating means, 52, of the abrasive material in suspension, (col. 6, lines 51-54).
In reference to claim 11, further comprising a mixing device, 18,  to mix the water, the gelling agent and the particles of abrasive material to form the abrasive material in suspension, (col. 7, lines 40-48).
In reference to claims 12 and 18, further comprising dosing means associated with said mixing device to dose the quantity of water, of gelling agent and of particles of abrasive material to form the abrasive material in suspension, (the Yasukawa et al. reference teaches a controlled system that supplies the abrasives, the suspension and the water to chambers, 18 and 32,, therefore it is obvious that some form of control aspect must be present to regulate the correct desired amount of each component into the chambers, 18 and 32, (col. 7, lines 49-58).
In reference to claim 13, further comprising a collection container, 26, to collect the water and the abrasive material, delivered from the cutting head and the waste material from processing, a recovery and recycling system that includes at least  separation means, 54, to separate reusable wet abrasive particles from non-reusable wet abrasive particles and from waste material; and  transport means, 62,68, to transfer said wet mass of reusable abrasive particles into the tank, 32, of the abrasive material in suspension or into the mixing device, (col. 7, lines 5-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6,9,11,12,16,17,19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. in view of Rhoades (5,527,204).
Yasukawa et al. teaches all the limitations of the claims except for wherein characterized in that said abrasive material in suspension comprises abrasive particles dispersed in a gelatinous substance, the gelatinous substance comprises at least water and a gelling agent, the volume ratio between the abrasive particles and the gelatinous substance is from 1:4 to 1:8 and the volume percentage of the gelling agent in the water is between 0.5% and 5%, flow regulating means are mounted at an outlet of the abrasive material of said tank.
Rhoades teaches an abrasive material in suspension comprises abrasive particles dispersed in a gelatinous substance, the gelatinous substance comprises at least water and a gelling agent, (col. 6, lines 13-27).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Yasjukawa et al. with an abrasive material suspension cmprsising abrasive particles dispersed in a gelatinous substans, the 
It would have been further obvious to provide the tool with , the gelatinous substance comprises at least water and a gelling agent, the volume ratio between the abrasive particles and the gelatinous substance is from 1:4 to 1:8 and the volume percentage of the gelling agent in the water is between 0.5% and 5%, since it has been held that the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
It would have been further obvious to provide the tool with the flow regulating means are mounted at an outlet of the abrasive material of said tank since the flow regulator controls the amount of abrasive suspension being supplied to the cutting head, and placing the regulator on the outlet would provide for more accurate controlling capabilities, (col. 8, lines 39-49).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. in view of Chacko et al. (2013/011205).
Yasukawa et al. teaches all the limitations of the claims except for the cutting head comprises a focusing tube  of the jet with a diameter between 0.4 mm and 1.5 mm, and a length between 100 mm and 200 mm and wherein the cutting head comprises a focusing tube that includes at least two portions of tube joined by a removable connection element.
Chacko et al. teaches a focusing tube,142,  of the jet that includes at least two portions, 134,142, of tube joined by a removable connection element, 300, (pp 0018-
It would have been further obvious to provide the tool with the focuding tubehaving a diameter between 0.4 mm and 1.5 mm, and a length between 100 mm and 200 mm, since it has been held that the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. as modified by Rhoades in further view of Schubert et al. (2012/0021676).
Yasukawa et al. as modified by Rhoades teaches all the limitations of the claims except for the flow regulating means comprising an opening, through which the abrasive material in suspension can flow, and a moving partition, associated with control means, adapted to obstruct or partly or totally free the aforesaid opening.
Schubert et al. teaches a flow regulating means comprising an opening, 108, through which the abrasive material in suspension can flow, and a moving partition, 121, associated with control means, adapted to obstruct or partly or totally free the aforesaid opening, (pp 0027).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the flow regulating means of Yasukawa et al. with the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miler (2017/0151651), Hopkins et al. (6,361,416) and Olejnik (2003/0047495) were cited to show other examples of jet cutters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        November 5, 2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723